IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,476-03


EX PARTE SHEDRICK MOORE, AKA SHEDRICK W. MOORE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0071089-TP IN THE 203RD DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to fifty years' imprisonment. The Fifth Court of Appeals affirmed his
conviction. Moore v. State, No. 05-01-00586-CR (Tex. App.-Dallas 2002, pet. ref'd).
	Applicant contends that there is no evidence of his guilt and that trial and appellate counsel
rendered ineffective assistance. The trial court made findings of fact and conclusions of law and
recommended that we deny relief. We agree that Applicant's claims are without merit, but we do not
agree with one of the trial court's findings of fact. In finding seven, the trial court stated that
Applicant's claim should be dismissed because he did not allege sufficient facts. Even though his
allegations were insufficient, Applicant's claim should be denied on the merits. See generally Ex
parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997) ("In our writ jurisprudence, a 'denial'
signifies that we addressed and rejected the merits of a particular claim while a 'dismissal' means
that we declined to consider the claim for reasons unrelated to the claim's merits"). Relief is denied.
 
October 21, 2009
Do not publish